Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered October 17, 2007, which, to the extent appealed from, denied defendants’ motion for summary judgment dismissing the first, second, third, ninth, tenth, and fourteenth causes of action, unanimously affirmed, with costs.
Viewing the complaint in a light most favorable to plaintiff, we conclude that the first, second, and third causes of action allege harm suffered by plaintiff individually due to defendants’ failure to comply with their duties under the parties’ stipulations entered into in settlement of prior litigation, which duties are distinct from the duties owed by defendants to the corporation (see Abrams v Donati, 66 NY2d 951 [1985]; Goldstein v Consolidated Edison Co. of N.Y., 115 AD2d 34, 39-40 [1986], lv denied 68 NY2d 604 [1986]). The ninth and tenth causes of action allege injuries suffered by plaintiff alone with no concomitant injury to the corporation (see Goldstein, 115 AD2d at 39-40). Moreover, with respect to the ninth cause of action, plaintiff may plead conspiracy in order to connect defendants’ actions with her underlying claims of fraud and constructive eviction (American Preferred Prescription v Health Mgt., 252 AD2d 414, 416 [1998]). The fourteenth cause of action states a prima facie case for piercing the corporate veil (see Shisgal v Brown, 21 AD3d 845, 848-849 [2005]). Concur—Tom, J.P., Andrias, Nardelli and Williams, JJ.